DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-10, as filed 11/14/2019, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claim 10 appears to be missing text so it is unclear what the instruction is. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (USP App. Pub. No. 2015/0169834) in view of Kotecki (USP App. Pub. No. 2009/0089087) and Komori (JP-2005210361-A).

Regarding claim 1, Nishimura discloses: A stress reduction system for addressing each of the five senses, including sight, smell, touch, sound and taste, said stress reduction system comprising:
--a downloadable software application for a mobile computing device (“The terminal 603 may be a mobile information processing device such as a smartphone, a tablet terminal, or a button-type mobile phone,” par. [0125]) for providing instructions (take a bath, in FIG. 21)…to a user;
--a pair of [eyeshades] (eye shades in FIG. 27; “eye beauty equipment” in FIG. 24A)
(aromatic fragrance device, FIG. 24A;
--a touch relaxation device (massage chairs and bubble bath in FIG. 24A); and
--wherein said software application provides instructions to a user for using said [eyeshades], said aromatic device, said touch stimulation device…(transmit fatigue recovery tip S2508 in FIG. 25).

Nishimura discloses various devices for use in relieving user fatigue including “eye beauty equipment” (FIG. 24A) and eye shades in FIG. 27. Nishimura does not expressly disclose, but Kotecki teaches:
--cooling eyeshades (“cooling mask for nose and eyes” in par. [0052)
--[instructions for using] the pair of cooling eyeshades (“he kits will preferably contain highly detailed instructions for their use, and may include information such as contraindications or other warnings useful for a home convalescent,” par. [0022).
It would have been obvious to one of ordinary skill in the art to expand Nishimura’s fatigue analysis and treatment system to further include Kotecki’s cooling mask because this would further improve patient health by reducing swelling and discomfort (Kotecki par. [0052]).

Nishimur and Kotecki do not expressly disclose but Komori teaches:
--[providing] audio stimuli [to the user] (“About the audio equipment 44, when there is fatigue, a song is selected and the indoor music which settles down for stress mitigation is passed” on page 7)
--a calming food; [instructions for using] ingesting said calming food (“About the refrigerator 43, when fatigue is large, the recipe which a calorie raises or uses seaweed good [with early absorption of a nutrition] for eyes etc. as foods is shown to the indicator with which the refrigerator 43 was equipped. When fatigue is small, the recipe which the balance of the nutrition was able to take is shown to the indicator with which the refrigerator 43 was equipped. The refrigerator 43 is attached to foodstuffs, or may be described in the package, may use an IC tag, a bar code, etc. into which information, including the kind of foodstuffs, weight, quantity, etc., was input, and may have the function to manage foodstuffs” on page 7; “The personal cold / hot storage 46 installed in the user's room, etc., is selected according to the degree of fatigue from among various kinds of sake such as beer, whiskey, cocktail, sake and shochu prepared by the user in advance” on page 8). 
It would have been obvious to one of ordinary skill in the art to expand Nishimura and Kotecki’s fatigue analysis and treatment kit to further include Komori’s food and audio because these would further improve patient health by reducing stress (Komori page 7).

Regarding claim 3, Nishimura further discloses: wherein said touch relaxation device is selected from the group consisting of a weighted blanket, a compression undergarment, fidget spinner, squeezable device, a vibrating massager (massage chair in FIG. 24A) and a pillow.

Regarding claim 8, Nishimura does not expressly disclose but Kotecki teaches: wherein said software application is programmed to provide instruction for techniques selected from the group consisting of breathing techniques, meditation, hypnosis, and relaxation methods (relaxation methods such as placing a heating pad under the patient’s back in par. [0047]).
It would have been obvious to one of ordinary skill in the art to expand Nishimura’s fatigue analysis and treatment system to further include Kotecki’s relaxation techniques because this would further improve patient health by relieving tense muscles (Kotecki par. [0048]).

Regarding claim 10, text is missing or illegible so it is rejected with the same reasoning as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (USP App. Pub. No. 2015/0169834) in view of Kotecki (USP App. Pub. No. 2009/0089087), Komori (JP-2005210361-A), and Blake (“Essential Oils for Traveling with Kids” by Arena Blake).

Regarding claim 2, Nishimura does not expressly disclose, but Blake teaches: wherein said aromatic device is an aromatic pin (the examiner notes that aromatic pin 18 appears to be a vial) that includes ingredients selected from the group consisting of peppermint, lavender, and jasmine (vials for peppermint and lavender on page 1).
It would have been obvious to one of ordinary skill in the art to expand Nishimura, Kotecki, and Komori’s fatigue analysis and treatment system to further include Blake’s essential oils because this would further improve patient health by promoting a calming environment, assisting sleep, energizing the patient, and aiding in healthy digestion (Blake page 2).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (USP App. Pub. No. 2015/0169834) in view of Kotecki (USP App. Pub. No. 2009/0089087), Komori (JP-2005210361-A), and Gordon (“This Is How To Make Air Travel Easier On Your Brain And Body” by Dani Gordon).

Regarding claim 4, Nishimura does not expressly disclose, but Gordon teaches: wherein said calming food is an ingestible food item having extracts selected from the group consisting of lemon balm (page 3), passion fruit (page 3), valerian, hops, L-theanine (“Green tea also contains L-theanine, a naturally occurring, calming amino acid that can help you relax and rest in-flight” on page 3), melatonin (page 2), lavender and cannobidiol.


Regarding claim 9, Nishimura does not expressly disclose, but Gordon teaches: wherein said software application is programmed to provide timed instruction for ingesting multiple doses of said calming foods based on user input of specific travel time (“Take slow-release melatonin to zonk out. A three-milligram dose is usually all you need to bank a great night’s sleep the night before you fly. Just make sure you use slow-release capsules, otherwise it won’t help you stay asleep. Melatonin also has immune “buffering” or boosting properties that can mitigate colds and flus in transit. You can pop another three-milligram dose again 30 minutes before you plan to sleep, too, just as long as you’ll be on the plane for six hours or more” on page 2. This teaching is seen in light of Nishumura’s medicine instructions in par. [0392] and Kotecki’s medication instructions in par. [0054]).
It would have been obvious to one of ordinary skill in the art to expand Nishimura, Kotecki, and Komori’s fatigue analysis and treatment system to further include Gordon’s medication doses because these items would further improve patient health and reduce stress by promoting sleep (Gordon page 2).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (USP App. Pub. No. 2015/0169834) in view of Kotecki (USP App. Pub. No. 2009/0089087), Komori (JP-2005210361-A), and Morin (“How to Make a Sensory Travel Kit for Your Child” by Amanda Morin).

Regarding claim 5, Nishimura does not expressly disclose, but Morin teaches: wherein said calming food is selected from the group consisting of tea, green tea, chamomile tea, candy (fruit snacks on page 4, gum on page 2), mints, chocolate, and dark chocolate.
It would have been obvious to one of ordinary skill in the art to expand Nishimura, Kotecki, and Komori’s fatigue analysis and treatment system to further include Morin’s candy because this would further improve patient health by promoting a calming a user (Morin page 2).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (USP App. Pub. No. 2015/0169834) in view of Kotecki (USP App. Pub. No. 2009/0089087), Komori (JP-2005210361-A), and Abreu (WO2007081745A2).

Regarding claim 6, Nishimura does not expressly disclose, but Abreu teaches wherein said software application includes a menu of audio sounds and stimuli, so that a user may select a preferred audio stimuli (“The user can then view display 68 and make the selection of music of interest using buttons 79,” page 53; “the user could see the device to make music selections,” page 139; “The memory device with control buttons allows music to be selected and volume to be changed, with the information stored in said memory device,” page 239).
It would have been obvious to one of ordinary skill in the art to expand Nishimura, Kotecki, and Komori’s fatigue analysis and treatment system to further include Abreu’s audio sound selection because this would enable a user to get better sleep by selecting “soothing music” (Abreu page 41).


Regarding claim 7, Nishimura does not expressly disclose, but Abreu teaches: including a pair of ear buds that are operatively controlled by said software application for providing said audio stimuli to a user (“The user then places the ear buds from the eye mask on to the ears, covers the eyes with the eye mask, turns on the system, and goes to sleep at the sound of a soothing music,” page 41).
It would have been obvious to one of ordinary skill in the art to expand Nishimura, Kotecki, and Komori’s fatigue analysis and treatment system to further include Abreu’s ear buds because this would enable a user to get better sleep by listening to “soothing music” while going to sleep (Abreu page 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP App. Pub. No. 2006/0235753 to Kameyama discloses smart device settings appropriate to various user conditions (FIG. 67).
USP App. Pub. No. 2012/0082353 to Kelusky discloses different therapy applications for the different senses of a patient (FIG. 5A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626